DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of U.S. Patent No. 11,237,187 B2 (hereinafter Kornilov) in view of Baralia (US 20170292923 A1). 
Regarding claim 1, claim 1 of Kornilov teaches a method of examining a measuring tip of a scanning probe microscope, wherein the method includes the following steps:
a. Generating at least one first test structure before a sample is analyzed, or after the sample has been analyzed, wherein generating the at least one first test structure comprises a particle beam-induced deposition and/or etching of the at least one first test structure; and
b. Examining the measuring tip with the aid of the at least one first test structure deposited on and/or etched with the aid of the particle beam.
Kornilov does not state that generating the test structure is carried out on a sample stage.  
Baralia teaches an electron beam deposition system with a sample stage (1110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Kornilov on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Baralia in order to control the position of the deposit.
Regarding claim 2, claim 15 of Kornilov teaches that the sample comprises a photolithographic mask, a wafer, or a template for the nanoimprint lithography.
Regarding claim 3, claim 16 of Kornilov teaches that the at least one test structure is generated on an edge of the photolithographic mask, on which edge substantially no radiation at an actinic wavelength is incident.
Regarding claim 4, claim 17 of Kornilov teaches that the at least one second test structure is generated on a pattern element of the photolithographic mask.
Regarding claim 5, claim 12 of Kornilov teaches scanning the sample by a particle beam for finding a defect in the sample.
Regarding claim 6, claim 13 of Kornilov teaches generating at least one mark on the sample for the purpose of finding the defect by the measuring tip of the scanning probe microscope.
Regarding claim 7, claim 14 of Kornilov teaches that at least one mark comprises at least one test structure (including a second test structure when there is more than one test structure).
Regarding claim 8, claim 2 of Kornilov teaches that a contour of the at least one test structure is matched to a contour of the sample.
Regarding claim 9, claim 3 of Kornilov teaches that the contour of the at least one test structure is matched to the form of the measuring tip.
Regarding claim 10, claim 4 of Kornilov teaches that the contour of at least one test structure is embodied to detect a movement direction of the measuring tip that deviates from a sample normal.
Regarding claim 11, claim 5 of Kornilov teaches that the test structure comprises at least one structure element with an undercut.
Regarding claim 12, claim 6 of Kornilov teaches that the at least one test structure is generated at a site of the sample at which the at least one test structure substantially does not impair a function of the sample.
Regarding claim 13, claim 7 of Kornilov teaches that generating the at least one test structure comprises providing a focused particle beam and at least one precursor gas at the site at which the at least one test structure is generated.
Regarding claim 15, claim 9 of Kornilov teaches that steps a and b are carried out in vacuo without breaking the vacuum.
Regarding claim 16, claim 10 of Kornilov teaches that examining the measuring tip comprises scanning the measuring tip over the at least one deposited and/or etched test structure.
Regarding claim 17, claim 11 of Kornilov teaches that examining the measuring tip further comprises imaging at least one first test structure by way of a focused charged particle beam.
Regarding claim 18, claim 18 of Kornilov teaches an apparatus for examining a measuring tip of a scanning probe microscope, comprising:
a. A generation unit that is embodied for particle beam-induced deposition and/or etching of a test structure before or after a sample is analyzed by the measuring top, and
b. An examination unit that is embodied to examine the measuring tip with the aid of the at least one test structure deposited and/or etched on the sample with the aid of a particle beam.
Kornilov does not state that generating the test structure is carried out on a sample stage.  
Baralia teaches an electron beam deposition system with a sample stage (1110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Kornilov on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Baralia in order to control the position of the deposit.
Regarding claim 19, claim 19 of Kornilov teaches a displacement unit that is embodied to bridge a distance between a point of incidence of a particle beam of the generation unit on the sample and/or sample stage and an interaction location between the sample and/or sample stage and the measuring tip.
Regarding claim 20, claim 20 of Kornilov teaches carrying out the method steps comprising generating at least one test structure before or after a sample has been analyzed by the measuring tip, wherein generating the at least one test structure is carried out on the sample, and wherein generating the at least one test structure comprises a particle-beam induced deposition of the test structure and/or a particle-beam induced etching of the first test structure, and examining the measuring tip with the aid of the at least one test structure deposited and/or etched on the sample with the aid of the particle beam.
Regarding claim 21, claim 21 of Kornilov teaches a computer program comprising instructions that when executed by a computer system of an apparatus, prompt a control device of the apparatus to carry out the method steps comprising:
Analyzing a sample using a measuring tip of a scanning probe microscope;
Generating at least one test structure before or after the sample is analyzed by the measuring tip, wherein generating the at least one test structure comprises a particle-beam induced deposition of the at least one test structure and/or a particle-beam induced etching of the at least one test structure; and examining the measuring tip with the aid of the at least one test structure deposited and/or etched on the sample with the aid of the charged particle beam.
Kornilov does not state that generating the test structure is carried out on a sample stage.  
Baralia teaches an electron beam deposition system with a sample stage (1110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Kornilov on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Baralia in order to control the position of the deposit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foucher (US 8,739,310 B2) in view of Baraila (US 20170292923 A1).
Regarding claim 1, Foucher teaches a method for examining a measuring tip of a scanning probe microscope (characterizing tip of atomic force microscope, col. 6 lines 27-28), wherein the method includes the following steps:
a. Generating at least one test structure (40) before a sample is analyzed by the measuring tip (it would be obvious to generate the test structure before the analysis so that the tip can be characterized during the analysis), and wherein generating the at least one test structure comprises a particle-beam induced deposition of the at least one first test structure (e-beam deposition, col. 7 lines 46-55); and
b. Examining the measuring tip with the aid of the at least one first test structure etched on the sample stage with the aid of the particle beam (passing tip over characterization surface and obtaining shape of tip, column 9 lines 20-27).
Foucher does not state that generating the test structure is carried out on a sample stage.  
Baralia teaches an electron beam deposition system with a sample stage (1110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Foucher on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Baralia in order to control the position of the deposit.
.  	Regarding claim 2, Foucher does not teach that the sample comprises a photolithographic mask or a wafer.
	Baralia teaches performing an AFM analysis of a sample comprising a photolithographic mask or wafer (paragraph 2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Foucher to analyze a photolithographic mask or wafer as taught by Baralia, as these are common types of sample imaged using atomic force microscopes for performing defect analysis in semiconductor manufacturing.
.  Regarding claim 5, Foucher does not teach scanning the sample by a particle beam for finding a defect in the sample.
	Baralia teaches a method including scanning an AFM sample by a particle beam for finding a defect in the sample (scanning sample with scanning particle beam microscope to determine position of defect, paragraph 15).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to include the charged particle beam system of Baralia, in order to conveniently produce the test structures on the calibration sample using the charged beam system (which can deposit and etch structures on a sample, Baralia paragraph 63) and in order to perform detailed defect analysis on a semiconductor sample using the combination of a charged particle beam and AFM which improves the defect analysis as described by Baralia (paragraphs 11-13). 
	Regarding claim 6, Baralia teaches generating at least one mark on the sample (step 120, figure 1) for finding the defect by the measuring tip of the scanning probe microscope (paragraphs 112-114).	
Regarding claim 8, Foucher teaches that the contour of the at least one test structure (40, figure 4) is matched to a contour of a sample (fig 1c, sample has undercut structure similar to the structure of the test structure 40). 
Regarding claim 9, Foucher teaches that the contour of the at least one test structure is matched to the form of the measuring tip (the dimensions of the tip to be characterized determine the shape and dimensions of the test structure, e.g. a circular characterization surface is used for a round tip, column 8 lines 3-5).
Regarding claim 10, Foucher teaches that the contour of at least on test structure is embodied to detect a movement direction of the measuring tip that deviates from the sample normal (measuring movement in sample normal direction z and in perpendicular direction x, column 9 lines 24-27).
Regarding claim 11, Foucher teaches that the test structure comprises at least one structure element with an undercut (zones Z1 and Z2, figure 4).
	Regarding claim 12, Foucher teaches that the at least one test structure is generated at a site of the sample where it does not impair the function of the sample or sample stage (i.e. the sample calibration structures are located on the sample where they can be measured).
Regarding claim 13, Baralia teaches a method of electron beam deposition ([0188]) for forming a structure including providing a focused particle beam (focused electron beam 1180) and a precursor gas (deposition gas) at a site at which the structure is generated.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to use the focused beam and precursor gas of Baralia as Foucher teaches that the structure is formed by electron beam deposition and the focused beam and precursor gas are known basic components of an electron beam deposition system which produces a structure by dissociating the precursor gas using the electrons.
Regarding claim 15, Foucher and Baralia teach all the limitations of claim 1 as described above.  Foucher does not teach that steps a. and b. are carried out in vacuo without breaking the vacuum.
Baralia teaches an apparatus with an integrated scanning particle beam and AFM apparatus (paragraph 110) which can deposit and etch structures on a sample or sample stage (paragraph 63) which is in a vacuum (vacuum chamber, paragraph 117).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to include the charged particle beam system of Baralia, in order to conveniently produce the test structures using the charged beam system and in order to perform detailed defect analysis on a sample using the combination of a charged particle beam and AFM which improves the defect analysis as described by Baralia (paragraphs 11-13).  Therefore, given the combined system, it would have been obvious to one of ordinary skill in the art to form the structure of Foucher for calibration using the electron beam of Baralia and to analyze it with the AFM without breaking the vacuum, in order to efficiently calibrate the system through a single process without requiring an additional step of breaking and reforming the vacuum.
Regarding claim 16, Foucher teaches that examining the measuring tip further comprises scanning the measuring tip over the at least one deposited test structure (column 9 lines 20-27).
Regarding claim 18, Foucher teaches an apparatus for examining a measuring tip of a scanning probe microscope (characterizing tip of atomic force microscope, paragraph 52), comprising:
	a. A test structure (40) produced by particle beam-induced deposition and/or etching (e-beam deposition, column 7 lines 46-55) on a sample (calibration sample) before the sample has been analyzed by the measuring tip; and
	b. An examination unit (AFM) that is embodied to examine the measuring tip with the aid of the at least one test structure deposited and/or etched on the sample with the aid of a particle beam (passing tip over characterization surface and obtaining shape of tip, column 9 lines 20-27).
Foucher does not state that generating the test structure is carried out on the sample stage.  
Oster teaches an electron beam deposition system with a sample stage (110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Foucher on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Oster in order to control the position of the deposit.
	Foucher and Oster do not teach a generation unit integrated with the apparatus for performing the deposition and/or etching of the test structure.
	Baralia teaches an apparatus with an integrated scanning particle beam and AFM apparatus (paragraph 110) which can deposit and etch structures on a sample or sample stage (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to include the charged particle beam system of Baralia, in order to conveniently produce the test structures using the charged beam system and in order to perform detailed defect analysis on a sample using the combination of a charged particle beam and AFM which improves the defect analysis as described by Baralia (paragraphs 11-13).
Regarding claim 19, Baralia teaches a displacement unit (sample stage 210) that is embodied to bridge a distance between a point of incidence of a particle beam of the generation unit on the sample and an interaction location between the sample and the measuring tip (e.g. moving defect location between AFM and SPM for analysis, steps 115-125 figure 1.).
	Regarding claim 20, as described with reference to claim 1, Foucher et al. teach a method comprising generating at least one test structure (40) before or after a sample is analyzed by the measuring tip, wherein generating the at least one test structure is carried out on a sample stage, and wherein generating the at least one test structure comprises a particle beam induced deposition of the test structure, and examining the measuring tip with the aid of the at least one test structure with the aid of the particle beam.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Foucher in view of Baralia and in further view of Hubner (Hubner et al, “Downwards to Metrology in Nanoscale; Determination of the AFM Tip Shape With Well-Known Sharp-Edged Calibration Structures”, Appl. Phys. A. 76, 913-917 (2003)).
Regarding claim 17, Foucher and Oster teach all the limitations of claim 1 as described above. Foucher does not teach imaging the at least one deposited and/or etched test structure by way of a charged particle beam. 
	Hubner teaches a method of forming a calibration structure for an AFM tip (AFM profiler, Abstract) including imaging the test structure by a charged particle beam (width of the calibration structures measured by electron beam system, p. 914 column 2 paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to include the test structure imaging step of Hubner, in order to ensure that the structures are properly formed by imaging and measuring them as taught by Hubner.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Foucher in view of Baralia and in further view of Pieper (US 20170261532 A1).
Regarding claim 21, Foucher teaches a method (characterizing tip of atomic force microscope, paragraph 52) comprising the steps of:
a. Generating at least one test structure (structure 40 for characterization of tip for an atomic force microscope) before a sample (i.e. the calibration sample) is analyzed by the measuring tip (the calibration process includes at least some sample analysis, e.g. measuring points on the sample, column 9 lines 7-28), and wherein generating the at least one test structure comprises a particle beam induced deposition of the test structure (e-beam deposition, column 7 lines 46-55); and
b. Examining the measuring tip with the aid of the at least one test structure deposited on the sample with the aid of the particle beam (passing tip over characterization surface and obtaining shape of tip, column 9 lines 20-27).
Foucher does not state that generating the test structure is carried out on a sample stage.  
Baralia teaches an electron beam deposition system with a sample stage (1110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the test structure of Foucher on some type of sample stage, as it is known that electron beam deposition is typically carried out in an apparatus with some kind of stage as taught by Baralia in order to control the position of the deposit.
	Foucher and Baralia do not teach a computer program comprising instructions that, when executed by a computer system of an apparatus, prompt a control device of the apparatus to carry out the method steps.
Pieper teaches an apparatus with an integrated scanning particle beam (SEM 520, fig. 3) and AFM apparatus (425) which can deposit and etch structures on a sample or sample stage (paragraph 85) and which has a control device (control unit 480) for carrying out program instructions from a computer (programmable processor, paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Foucher to include the charged particle beam system and computer control system of Pieper, in order to conveniently produce the test structures using the charged beam system and perform precise step-by-step programmed control of the calibration method.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (Griffith and Grigg, “Dimensional Metrology with Scanning Probe Microscopes”, J. Appl. Phys 74 (9), 1993, p. R83-R109) in view of Foucher.
Regarding claim 1, Griffith teaches a method for examining a tip of a scanning probe microscope (probe characterization, p. R101 column 2), wherein the method includes the following steps:
a. Generating at least one test structure (probe characterizer array, fig. 3B) before or after a sample (fig. 3B) is analyzed by the measuring tip (it would be obvious to one of ordinary skill in the art, for the sake of convenience to generate the calibration structure on the stage while the stage is not simultaneously being used to analyze a sample), wherein generating the at least one test structure is carried out on the sample stage (characterizer array is on stage with sample, fig 3B), and
Examining the measuring tip with the aid of the at least one test structure (probe characterization).
Griffith does not teach that the test structure is deposited and/or etched on a sample with a charged particle beam.
Foucher teaches a method of forming a calibration structure on a sample using a charged particle beam (e-beam deposition, column 7 lines 46-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the test structure of Griffith using the charged particle beam taught by Foucher, as a matter of selecting a known manufacturing process which can provide an effective calibration structure thickness and parallelism for effective determination of the diameter of AFM tips (Foucher, column 7 lines 32-55).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce the test structure when the sample stage of Griffith is produced, in order to form the stage with the integrated calibration structure conveniently in a single step with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/           Examiner, Art Unit 2881